DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the last sentence refers to purported merits of the invention (within 2 weeks).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 12, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLDER ET AL (US 2015/0275643 cited by applicant). 
With respect to claim 1, HOLDER ET AL discloses location and stimulation methods, comprising the steps of: positioning a plug (55) at a specific location in a wellbore; setting the plug (55) at the location by expanding an expandable seal (57) of the plug (55); performing a stimulation in the wellbore; and dissolving the material forming the plug body (see paragraphs [0034], [0037], [0038], [0056] and figures 3A-4A).
Claim 1 differs from HOLDER ET AL in that a frac plug includes a hydrolytically degradable polymer. However, the different feature would be easily derived from the disclosure of HOLDER ET AL (see paragraph [0056]: the plug (55) formed of a dissolvable material). Accordingly, claim 1 would have been obvious over HOLDER ET AL. 

The additional feature of claim 11 would be easily derived from the disclosure of HOLDER ET AL (see paragraph [0044] and figure 4C: the plug (55) includes a perforating gun (63) connected to the plug (55)).
Accordingly, claim 11 would have been obvious over HOLDER ET AL

 	With respect to claim 12, HOLDER ET AL discloses location and stimulation apparatuses comprising: a tubular string including marker (45), wherein marker locations in the tubular string are associated with some type of string feature or wellbore feature; and a tool (80) moving down a tubular string of a borehole by way of fluid pressure and a plug (55) including a deployable latchkey (59) to activate in a position such that latchkey (59) will engage with 
Claim 12 differs from HOLDER ET AL in that a frac plug is at least partially constructed of a hydrolytically degradable polymer. However, the different feature would be easily derived from the disclosure of HOLDER ET AL (see paragraph [0056]: the plug (55) is formed of a dissolvable material).
Accordingly, claim 12 would have been obvious over HOLDER ET AL. 

The additional feature of claim 16 would be easily derived from the disclosure of HOLDER ET AL (see paragraphs [0038], [0044] and figure 4C: the plug (55) includes a perforating gun (63) coupled to the deployable latchkey (59) in response to detecting the marker (45)).
Accordingly, clam 16 would have been obvious over HOLDER ET AL. 

With respect to claim 17, HOLDER ET AL discloses a frac package apparatus for conducting acid stimulation operations in a wellbore, the apparatus comprising: a frac plug (55), the frac plug including a frac plug element movable from a radially retracted configuration to a radially extended configuration to form a seal (57) with a tubular string in the wellbore; and a setting tool (59) operably coupled to the frac plug to move frac plug element from the radially retracted configuration to the radially extended configuration in response to detecting a passive depth marker (45) in the wellbore. See paragraph [0038], and figures 3A-4C.

Accordingly, claim 17 would have been obvious over HOLDER ET AL. 

The additional feature of claim 20 would be easily derived from the disclosure of HOLDER ET AL (see Paragraphs [0002], [0044] and figure 4C: the plug (55) includes a perforating gun (63) coupled to the deployable latchkey (59) and downhole tools have degradable metal elements).
Accordingly, clam 20 would have been obvious over HOLDER ET AL.

Claims 2-4, 6-8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLDER ET AL in view of FRIPP ET AL (US 2018/0163503 cited by applicant).

The additional features of claims 2-4 would be easily derived from the disclosure of FRIPP ET AL (see paragraph [0066]: a well stimulation fluid is introduced into a wellbore (120) for discharging the fluid at a relatively high pressure or by pumping the fluid directly from a derrick (112) into the wellbore (120) and passes through perforations (300) for stimulating the recovery of fluids in the form of oil and gas containing hydrocarbons).



The additional feature of claim 7 is identical to the disclosure of FRIPP ET AL (see paragraph [0034]: a thermoplastic component of an aqueous-degradable thermoplastic rubber copolymer is an aliphatic polyester).

The additional feature of claim 8 is identical to the disclosure of FRIPP ET AL (see paragraph [0035]: the aliphatic polyester includes a polyglycolic acid (PGA)).
Accordingly, claims 2-4, 6-8 would have been obvious over HOLDER ET AL in view of FRIPP ET AL 

The additional feature of claim 15 would be easily derived from the disclosure of FRIPP ET AL (see paragraph [0034]: the thermoplastic component of an aqueous-degradable thermoplastic rubber copolymer is an aliphatic polyester).
Accordingly, claim 15 would have been obvious over HOLDER ET AL in view of FRIPP ET AL.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLDER ET AL in view of FRIPP ET AL as applied to claim 4 above, and further in view of TOLMAN ET AL (US 2016/0040520 cited by applicant).

Accordingly, clam 5 would have been obvious over HOLDER ET AL in view of FRIPP ET AL, and further in view of TOLMAN ET AL. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLDER ET AL in view of FRIPP ET AL as applied to claim 8 above, and further in view of FRAZIER (US 2017/0234103 cited by applicant).
The additional feature of claim 9 would be easily derived from the disclosure of FRAZIER (see paragraph [0031]: a plug's mandrel is made from a PGA/PLA polymer acid or DCP and DCP is a glass fiber reinforced polymer acid).
Accordingly, claim 9 would have been obvious over HOLDER ET AL in view of FRIPP ET AL, and further in view of FRAZIER. 

Claims 10, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOLDER ET AL in view of FRAZIER.
The additional feature of claim 10 is identical to the disclosure of FRAZIER (see paragraphs [0033], [0034] and figure 1: a sealing element (426) may be degradable elastomer and a bottom wedge (428) may be made from degradable composition, and slips (418, 419) may be made of a degradable metal).
Accordingly, claim 10 would have been obvious over HOLDER ET AL in view of FRAZIER. 

The additional features of claims 13, 14 are identical to the disclosure of FRAZIER (see paragraphs [0033], [0034] and figure 1: a sealing element (426) may be degradable elastomer and a bottom wedge (428) may be made from degradable composition, and slips (418, 419) may be made of a degradable metal).
Accordingly, claims 13, 14 would have been obvious over HOLDER ET AL in view of FRAZIER. 

The additional features of claims 18, 19 are identical to the disclosure of FRAZIER (see paragraphs [0033], [0034] and figure1: a sealing element (426) may be degradable elastomer and a bottom edge (428) may be made from degradable composition, and slips (418, 419) may be made of a degradable metal).
Accordingly, claims 18, 19 would have been obvious over HOLDER ET AL in view of FRAZIER.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/10/2021